                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DWAYNE JACKSON,                              :
    Plaintiff,                               :       Case No. 19-cv-2880-JDW
                                             :
       v.                                    :
                                             :
CATHY M. TALNODGE, et al.,                   :
    Defendants.                              :

                                       MEMORANDUM

       Plaintiff Dwayne Jackson, an inmate at Philadelphia Industrial Correctional Center

(“PICC”), is representing himself and has filed a civil action against two Correctional Officers,

PICC’s Warden Cathy Talmadge (who Jackson incorrectly identifies as “Talnodge,”), and a

Captain Love. Because it appears that Jackson is unable to afford to pay the filing fee, the Court

will grant him leave to proceed in forma pauperis. For the following reasons, the Amended

Complaint will be dismissed in part without prejudice as to Defendants Talmadge and Love

pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) and with leave granted to Jackson to file a second

amended complaint if he can cure the defects identified in his Amended Complaint.

I.     FACTS

       The Court accepts the facts in Mr. Jackson’s Amended Complaint as true and construes

them liberally in recognition of his status as a pro se plaintiff. Jackson alleges that on April 2,

2019, he was assaulted by Corrections Officers Creamer and Taylor who, after a fight broke out

among other inmates, started punching and beating him. (ECF No. 6 at 5.) He claims he was

punched in the left jaw, hit in the face by keys and in the neck with a walkie talkie, and kicked.

(Id.) Jackson makes no substantive allegation regarding any named Defendant other than Creamer

and Taylor.
II.     STANDARD OF REVIEW

        A plaintiff seeking leave to proceed in forma pauperis must establish that he is unable to

pay for the costs of his suit. See Walker v. People Express Airlines, Inc., 886 F.2d 598, 601 (3d

Cir. 1989). Where, as here, a court grants a plaintiff leave to proceed in forma pauperis, the Court

must determine whether the complaint states a claim on which relief may be granted. 28 U.S.C. §

1915(e)(2)(B)(ii). That inquiry requires the court to apply the standard for a motion to dismiss

under Fed. R. Civ. P. 12(b)(6). Under that standard, the court must take all well-pleaded

allegations as true, interpret them in the light most favorable to the plaintiff, and draw all inferences

in his favor. See Kokinda v. Pa. Dept. of Corrections, -- Fed. App’x --, 2019 WL 2577750, at * 2

(June 24, 2019). Moreover, because Mr. Hyppolite is proceeding pro se, the Court must construe

his pleadings liberally. See Higgs v. Att’y Gen., 655 F.3d 333, 339 (3d Cir. 2011).

III.    DISCUSSION

        A.      Leave To Proceed In Forma Pauperis

        Mr. Jackson provided information demonstrating that he lacks the income or assets to pay

the required filing fees. (ECF Nos. 4, 5.) Therefore, the Court will grant him leave to proceed in

forma pauperis.

        B.      Plausibility Of Claims In The Complaint

        Section 1983 of Title 42 of the United States Code provides in part:

         Every person who, under color of any statute, ordinance, regulation, custom, or
         usage, of any State or Territory or the District of Columbia, subjects, or causes
         to be subjected, any citizen of the United States or other person within the
         jurisdiction thereof to the deprivation of any rights, privileges, or immunities
         secured by the Constitution and laws, shall be liable to the party injured in an
         action at law, suit in equity, or other proper proceeding for redress.

42 U.S.C. § 1983. “To state a claim under § 1983, a plaintiff must allege the violation of a right

secured by the Constitution and laws of the United States, and must show that the alleged

                                                   2
deprivation was committed by a person acting under color of state law.” West v. Atkins, 487 U.S.

42, 48 (1988).

       Taken in the light most favorable to him, Mr. Jackson’s Amended Complaint states a claim

against Correctional Officers Creamer and Taylor for violation of rights that the Fourth and

Fourteenth Amendments secure. However, Mr. Jackson does not make any allegations about the

involvement of Warden Talmadge or Captain Love. The claims against those defendants could

not withstand a Rule 12 motion.

       To the extent that Mr. Jackson intends to assert claims against Warden Talmadge or

Captain Love because they are supervisory officials, he would have to plead either that each of

them participated in violating his rights, directed others to violate them, knew of and acquiesced

in the violation of his rights, or “with deliberate indifference to the consequences, established and

maintained a policy, practice or custom which directly caused [the] constitutional harm.” Barkes

v. First Corr. Med., Inc., 766 F.3d 307, 316 (3d Cir. 2014), reversed on other grounds by Taylor

v. Barkes, 135 S. Ct. 2042 (2015). He has made no such allegation.

       At this stage of the proceedings, the Court cannot say that Mr. Jackson is incapable of

curing the defects with regard to Warden Talmadge or Captain Love. Therefore, the Court will

dismiss the claims against them without prejudice. The Court will grant Mr. Jackson leave to file

a second amended complaint.

       An appropriate Order follows.

                                              BY THE COURT:


                                              /s/ Joshua D. Wolson
                                              JOSHUA D. WOLSON, J.




                                                 3
